         Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 1 of 22




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

UNITED STATES,                       :
                                     :
              Plaintiff,             :
                                     :
   v.                                :       CIVIL ACTION FILE
                                     :       NO. 1:18-CV-05774-AT
NANCY ZAK, et al.,                   :
                                     :
              Defendants.            :

             ECOVEST PARTIES’ REPLY TO THE UNITED STATES’
              OBJECTION TO SPECIAL MASTER’S REPORT AND
                         RECOMMENDATION


        On July 8, 2021, the Special Master assigned to the above-captioned case

submitted to the Court his amended Report and Recommendation (the “Amended

R&R”) relating to thousands of documents Plaintiff withheld or redacted based on

overbroad claims of the deliberative process privilege and 26 U.S.C. § 6103. The

parties previously filed objections to the original Report and Recommendation

(“R&R”) (Docket No. 277) in advance of the April 30, 2021, hearing. (Docket

Nos. 283, 284.) This filing constitutes the EcoVest Parties’ reply to the United

States’ Objection to Special Master’s Report and Recommendation (“Plaintiff’s

Objection to the R&R”) pursuant to the Order of Appointment. See Docket No.

199 at ¶ 3(h).

                                         1
        Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 2 of 22




      The EcoVest Parties sought the documents at issue in their first requests for

production, propounded in June 2019. Now, after years of refusing to produce

these documents and months of expending the Special Master’s and the EcoVest

Parties’ time and resources, including having the Special Master review and

propose production of hundreds of withheld documents, Plaintiff has decided to

“stand on [its] objections” rather than agree to produce the types of documents the

Special Master recommended for production. See Tr. of June 30 Teleconference

with the Special Master, 32:15 (Docket No. 312-1). For the reasons discussed in

the EcoVest Parties’ letter briefs to the Special Master (Docket No. 277-1), in their

Response to the R&R (Docket No. 284), and below, the Court should compel the

production of all the documents Plaintiff is withholding under the deliberative

process privilege and 26 U.S.C. § 6103.

I.    The EcoVest Parties Are Entitled to All the Documents Plaintiff Is
      Withholding

      Since it first began making its deliberative process and 26 U.S.C. § 6103

claims, Plaintiff’s assertion of those claims has been contradictory, unprincipled,

and in stark contrast to the wide-ranging discovery Plaintiff has sought and

received from Defendants and dozens of third parties. Plaintiff has invoked these

claims to impermissibly withhold and redact thousands of documents, including

documents highly relevant to the EcoVest Parties’ defenses that cannot be obtained

                                          2
         Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 3 of 22




elsewhere, documents already in the public domain, documents that contain the

EcoVest Parties’ own return information, and documents that do not appear to

contain return information at all. By its terms, the deliberative process privilege

and 26 U.S.C. § 6103 do not provide a basis for withholding or redacting such

documents. To the extent the Special Master’s R&R determines otherwise, it is

wrong.

      A.     Attempts at Resolution
      Throughout the years-long discovery period in this case, the EcoVest Parties

have been forced to proceed without the crucial information Plaintiff is

withholding. Moreover, by impermissibly withholding documents related to nearly

every transaction Plaintiff chose to put at issue in this case, Plaintiff is preventing

Defendants from accessing information necessary to their defense. Despite

herculean efforts on the part of the Special Master and the EcoVest Parties to work

with Plaintiff to resolve this issue, little progress has been made.

      Specifically, to provide the parties a framework to resolve the ongoing

dispute, the Special Master initially reviewed lengthy letter briefs and 35 sample

documents from Plaintiff’s privilege log this spring. The Special Master drafted

the original R&R with his conclusions regarding those documents, recommending

that some should be produced and some should remain withheld, to which the



                                           3
        Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 4 of 22




parties filed objections. Although the 35 samples were meant to establish

guidelines for the many thousands of documents being withheld, Plaintiff took the

position that the Special Master’s review had no further effect beyond the

conclusions regarding the samples. During the April 30 hearing before the Court,

the Special Master confirmed that the 35 samples were meant to serve as a

framework. See Tr. of April 30 Hearing 29:4‒30:1 (Docket No. 312-1). Given

Plaintiff’s protestations, however, the Court directed the Special Master to review

complete IRS administrative files for two of the EcoVest Parties’ audited

programs. This was done to ensure that the Special Master had an even more

complete understanding of the nature of the dispute and the documents at issue,

and it was anticipated this would lead to an amended R&R following this review.

      The parties selected two administrative files, and on June 15, the Special

Master provided his conclusions with respect to those files on a document-by-

document basis and subsequently filed the Amended R&R.1               Across the two

administrative files (of the 73 projects that remain at issue in this case), the Special

Master concluded that Plaintiff was improperly withholding over 800 documents.


1
  The tables containing the Special Master’s conclusions with respect to the two
administrative files are not included in the R&R but are attached here are Exhibits
G and H.



                                           4
       Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 5 of 22




A month later, Plaintiff has yet to produce a single one of these documents and has

instead decided to “stand on [its] objections”—transforming the Special Master’s

review into an exercise in futility. See Ex. A, Tr. of June 30 Teleconference with

the Special Master, 32:15.

      B.    Plaintiff’s Indefensible Privilege and 26 U.S.C. § 6103 Claims
      Plaintiff’s deliberative process privilege and 26 U.S.C. § 6103 claims are

indefensible. The only consistent aspect of Plaintiff’s claims is that they unfairly

advantage Plaintiff. For example, Plaintiff has selectively produced “lead sheets”

from the IRS audits where the agents sought to impose overvaluation or negligence

penalties, but has refused, on the basis of 26 U.S.C. § 6103, to produce other lead

sheets related to the same audits where IRS agents determined there were no

indications of fraud. 2 Put differently, Plaintiff takes no issue with producing

documents it views as helpful to its own case, but claims without supporting detail

that producing documents that undermine its position “would seriously impair


2
  Compare, e.g., Ex. B, USPROD-0291958-62 (overvaluation penalty lead sheet
for Hickory Equestrian, LLC) with Ex. C, USPROD-0292368 (fraud lead sheet for
Hickory Equestrian, LLC with conclusions redacted). See also Amended R&R pp.
37, 42 (ruling on several withheld fraud lead sheets). The EcoVest Parties became
aware of this only after Plaintiff inadvertently produced one unredacted fraud lead
sheet. See USPROD-0123514, Docket No. 284-1. Plaintiff continues to withhold
the majority of fraud lead sheets.



                                         5
        Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 6 of 22




federal tax administration.” See Plaintiff’s Objection to the R&R, p. 15. These

types of sword/shield privilege claims are strongly disfavored.3

      Another manifestation of Plaintiff’s tactics is its selectively allowing IRS

agents to testify in depositions regarding some of the audits of projects at issue in

this case, but prohibiting testimony related to many others. See EcoVest Parties’

Response to R&R, p. 13 (Docket No. 284). This testimony has been withheld at

Plaintiff’s instruction without any explanation by the Treasury Secretary or his

authorized delegate that such testimony “would seriously impair Federal tax

administration” under 26 U.S.C. § 6103.

      Finally, Plaintiff professes that its line-drawing as to what documents to

produce, and what testimony to allow, is in all instances based on whether an audit

is “open” or “closed.” But as noted, Plaintiff has selectively produced documents

related to “open” audits. Moreover, Plaintiff’s definition of what is an “open”

versus “closed” audit changes frequently, and Plaintiff itself lacks awareness of the




3
 See, e.g., Nguyen v. Excel Corp., 197 F.3d 200, 207 (5th Cir. 1999) (“Attempts at
such improper dual usage of the privilege result in a waiver by implication.”);
Cobb Elec. Membership Corp. v. Zurich Am. Ins. Co., No. 1:09-CV-0675-CAP-
WEJ, 2010 WL 11500063, at *4 (N.D. Ga. Mar. 29, 2010) (“[T]he . . . privilege
was intended as a shield, not a sword.” (internal quotations omitted)).



                                          6
        Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 7 of 22




status of the audits. 4     Plaintiff’s distinction is simply unintelligible and

indefensible. To the extent Plaintiff is unable to clearly articulate in depositions,

privilege logs, declarations, or briefs which audits are “open” and which are

“closed,” and why certain evidence is produced but other evidence withheld, it

cannot reasonably claim that Federal tax administration would be “seriously

impaired” by disclosing this critical evidence.

      C.     All the Withheld Documents Should Be Produced
      For the reasons set forth in the EcoVest Parties’ letter briefs to the Special

Master and Response to the R&R, the EcoVest Parties maintain that all of the

documents Plaintiff is withholding must be produced. First, the Amended R&R, p.

14, correctly identifies that many of the documents Plaintiff is withholding are

“highly relevant” and must be produced. Other documents are either not addressed

by the R&R, or the R&R incorrectly concludes they are excepted from disclosure.

      Second, the administrative files contain the EcoVest Parties’ own return

information and they are paramount to defending against Plaintiff’s allegations.

Disclosure of these documents to the EcoVest Parties would not seriously impair


4
 See Ex. D, Tr. of Doris White 211:1–212:1 (Plaintiff’s counsel instructing the
deponent not to respond to questions about audits “because we don’t know if it’s
opened or closed.”).



                                          7
        Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 8 of 22




Federal tax administration, but rather would facilitate it. The documents in the

administrative files most critical to the EcoVest Parties’ defense are the lead

sheets, officer activity records, and IRS appraisals for all the audits (both “open”

and “closed”), which, as discussed further below, help demonstrate what the

EcoVest Parties knew or should have known about the availability of the tax

benefits at issue—i.e., they are relevant to Plaintiff’s fraud claims.

      Third, the EcoVest Parties are entitled not only to the documents in the

administrative files, but also the documents responsive to their remaining

discovery requests, such as IRS training materials and documents that appear to

contain agency-wide information regarding issues related to this case. To the

extent that these documents are final and do not contain information about any

specific taxpayer, the deliberative process privilege does not apply. Similarly,

such documents do not contain tax return information, making 26 U.S.C. § 6103

inapplicable by its terms.

      With respect to drafts and internal notes, as explained in previous filings, the

deliberative process privilege is overcome by the EcoVest Parties’ need for the

documents.    Plaintiff’s drafts are relevant for the same reasons that Plaintiff

sought—and received—drafts of the EcoVest Parties’ documents. Plaintiff’s drafts

and internal notes will shed light on its evolving positions and may contradict


                                           8
        Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 9 of 22




positions Plaintiff and its witnesses will take at trial. See Fed. R. Evid. 802(d)(2).

The drafts and notes may also shed light on Plaintiff’s position as to what the

EcoVest Parties knew or should have known about the tax benefits at issue.

Plaintiff also fails to articulate why disclosure of such drafts—many of which are

drafts of publicly available documents or documents later provided to Defendants

in the course of audits—would “seriously impair Federal tax administration.”

Absent such an explanation, these privilege claims are unsupportable.5

      Finally, as the Court considers these issues, one point should be abundantly

clear: Given the sheer number of projects at issue and withheld documents (factors

both within Plaintiff’s control), a categorical approach—and not a document-by-

document approach—is the only way forward. The two-year fact discovery period

has already closed. Reviewing, analyzing, and ruling on each one of thousands of

documents across dozens of files is inefficient, impractical, and unnecessary.


5
  See, e.g., Long v. IRS, 742 F.2d 1173, 1183 (9th Cir. 1984) (“[T]he court must
satisfy itself . . . that the Commissioner is correct in his belief that disclosure of the
. . . data sought by these plaintiffs would pose a substantial risk of impairing the
collection, assessment, or enforcement of the tax laws.”); Shannahan v. IRS, 104
A.F.T.R. 2d 2009-7172 (D. Wash. 2009) (rejecting the IRS’s 26 U.S.C. § 6103(c)
claim because the IRS provided only “a boilerplate rationale that offers no
particularized support for withholding,” and “[t]he bare fact that the [taxpayers]
would otherwise not be entitled to information . . . does not mean that the release
of certain documents would necessarily rise to the level of substantial interference
with federal tax administration.”).



                                            9
       Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 10 of 22




II.   The R&R Correctly Concludes that IRS Documents Regarding the
      Availability of Claimed Tax Benefits Are “Highly Relevant”

      In its Objection, Plaintiff disputes the R&R’s conclusion that IRS documents

related to ongoing audits of projects implicated in this case are “highly relevant.”

See Amended R&R, pp. 14, 28 n.11. Plaintiff is wrong—this aspect of the R&R is

correct.

      The statute underlying Plaintiff’s complaint, 26 U.S.C. § 6700, penalizes

specified persons who make a statement about (1) a tax benefit “which the person

knows or has reason to know is false or fraudulent as to any material matter” or

(2) “a gross valuation overstatement as to any material matter.” “At least two

types of statements fall within the statutory bar: statements directly addressing the

availability of tax benefits and those concerning factual matters that are relevant to

the availability of tax benefits.” United States v. Campbell, 897 F.2d 1317, 1320

(5th Cir. 1990); see also IRS Chief Counsel Memorandum 202125009 (March 12,

2021) (“False statements under section 6700 include representations that a plan

qualifies for special tax treatment when the plan does not comply with the law.”),

available at https://www.irs.gov/pub/irs-wd/202125009.pdf. Thus, the availability

of the claimed tax benefits and the person’s actual or constructive knowledge of

the availability of those benefits are relevant inquiries in a 26 U.S.C. § 6700

proceeding. Obviously, statements about tax benefits that are allowable under the

                                         10
       Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 11 of 22




Internal Revenue Code (the “Code”) cannot be the basis for a 26 U.S.C. § 6700

violation. Similarly, statements about tax benefits the person had no reason to

know were not available under the Code cannot be the basis for a violation.

      The Department of the Treasury, including the IRS, is charged with the

administration and enforcement of the internal revenue laws. 26 U.S.C. §§ 7801,

7803. If IRS employees tasked with administering and enforcing a specific Code

section conclude that tax benefits are, in fact, available under that section—or

debate the availability of those benefits—documents to that effect would be highly

probative to defending against an alleged 26 U.S.C. § 6700 violation.            An

individual taxpayer cannot have, and cannot be expected to have, a different or

better understanding of the availability of tax benefits than the Government agents

whose job is to administer the law governing those benefits.

      Throughout this discovery dispute, Plaintiff’s mantra has been that IRS

documents and statements could not possibly have any bearing on the EcoVest

Parties’ activities or state of mind that Plaintiff claims violated 26 U.S.C. § 6700.

See, e.g., Plaintiff’s Objection to the R&R, pp. 9-10. This is wrong. In particular,

it ignores one of the core inquiries under 26 U.S.C. § 6700—whether the tax

benefits about which a “statement” was made were in fact available. A statement

describing the availability of valid, legal tax benefits could not be “false or


                                         11
       Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 12 of 22




fraudulent” and thus could not violate 26 U.S.C. § 6700.          The IRS’ internal

discussions and conclusions about the availability of the benefits at issue, including

the IRS agents’ findings during the audits of partnerships involved in EcoVest

transactions, are not only “highly relevant” to the EcoVest Parties’ ability to

defend themselves, they directly bear on one of the fundamental elements of 26

U.S.C. § 6700. See Campbell, 897 F.2d at 1320 (finding that “statements directly

addressing the availability of tax benefits” fall under 26 U.S.C. § 6700).

      As an example, paragraph 165 of Plaintiff’s Amended Complaint (Docket

No. 225) alleges:

             In organizing, promoting, and selling (or assisting in the
             organization, promotion, and sale of) the 138
             conservation easement syndicates, all Defendants made
             or furnished statements about the amount of a qualified
             conservation contribution deduction that would be
             available to customers if they invested in a conservation
             easement syndicate. These statements were based on the
             appraisals and/or opinions of value prepared by Clark or
             another real estate appraiser.
One of Plaintiff’s issues underlying the amount of the deductions is the appraisals’

use of the “discounted cash flow” method, which Plaintiff alleges was

inappropriate. See, e.g., id. ¶ 124 (“Clark inappropriately used a discounted cash

flow analysis while ignoring relevant comparable sales, including the sale of

easements or property subject to easements.”). IRS documents using or approving



                                         12
       Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 13 of 22




that method would establish that any statements by the EcoVest Parties based on

that methodology were not “false or fraudulent,” and that the EcoVest Parties

could not have known, and could not have had reason to know, that any statements

based on that methodology were “false or fraudulent.” See 26 U.S.C. § 6700

(adopting a “knows or has reason to know” standard) (emphasis added).

      Significantly, to meet its burden under 26 U.S.C. § 6700, Plaintiff must

prove not only that the tax benefits at issue are unavailable, but unambiguously so.

Courts have repeatedly declined to penalize taxpayers for taking a position

regarding the availability of tax benefits where the position is “reasonably

debatable” or the law is unclear. See, e.g., Williams v. Commissioner, 123 T.C.

144, 153-54 (2004). Further, tax fraud requires “actual, intentional wrongdoing,

and the intent required is the specific purpose to evade a tax believed to be owing.”

Webb v. Commissioner, 394 F.2d 366, 377-78 (5th Cir. 1968) (emphasis added).

Once again, the EcoVest Parties cannot be expected to understand the law better

than the IRS does. IRS documents or statements confirming the availability of tax

benefits, or demonstrating internal discussions or debates regarding their

availability, are therefore relevant to what the EcoVest Parties themselves should

have known about the tax benefits and whether their position at the least is

“reasonably debatable.”


                                         13
       Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 14 of 22




      Plaintiff supports its argument that IRS documents have no relevance to this

case by claiming that “[n]othing that the IRS said or recorded in its open income

tax audit files, for example, could add anything to Defendants’ understanding

about their own actions or statements.” Plaintiff’s Objection to the R&R, p. 12

(Docket No. 283). Plaintiff also claims that the withheld documents are irrelevant

because “an IRS examiner cannot place herself inside the mind of the promoter”

and does not have the resources “to investigate the breadth of the promoter’s

activities or falsity of their [sic] statements over a series of years.” Id. at 10.

      These arguments are unavailing for a number of reasons. First, for all

Plaintiff’s posturing in its Objection to the R&R—and for the last 2.5 years of

litigation—that the IRS agents lacked sufficient information about the transactions

such that their documents have no relevance here, Plaintiff’s Objection to the

R&R, p. 11, the IRS agents auditing the transactions at issue in the case were

provided all the relevant documents and information during the course of the audits

and have reviewed the breadth of the transactions. 6 Moreover, the Defendants and


6
 Compare, e.g., id. at 11 (claiming that the IRS agents “at best, ha[ve] been able to
piece together an understanding of the transaction based on facts that the EcoVest
Parties have chosen to share with them or that may have been provided by third
parties”) with Ex. E, Examining Officer’s Activity Record, p. 6 (showing a total of
968 hours that IRS employees worked on one of the programs at issue).



                                            14
       Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 15 of 22




the audited partnerships fully complied with the information reporting

requirements in IRS Notice 2010-17, affirmatively alerting the IRS to the existence

of these transactions before audits were initiated.7 Far from having “undertaken

efforts to disguise” the transactions as Plaintiff alleges, id., Defendants

affirmatively alerted the IRS to them. Further, it is not necessary for a single IRS

agent to have examined all the EcoVest Parties’ activities or statements “over a

series of years,” as Plaintiff claims. Id. at 10. If each one of the EcoVest Parties’

programs properly followed the law, the programs cannot be aggregated to

manufacture fraud. More critically, the absence of such a holistic review does not

serve as a basis to withhold the IRS’s conclusions that on a project-by-project

basis, there is no evidence or indications of fraud.

      Second, and more importantly, Plaintiff’s arguments are unavailing because

they ignore the standard provided by 26 U.S.C. § 6700—what the EcoVest Parties

knew or should have known about the veracity of their statements. Under this

standard, IRS documents can provide key insights into defending against the claim

that the EcoVest Parties “should have known” that their statements were allegedly



7
 See, e.g., Ex. F, Tr. of Diana Marcelli, 116:2-3 (testifying that the EcoVest Parties
“complied substantially” with Notice 2017-10.).



                                          15
       Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 16 of 22




false or fraudulent. If the IRS itself concluded that the projects followed the law—

or that the law is unclear—the EcoVest Parties’ statements about the availability of

tax benefits could not have violated 26 U.S.C. § 6700. Also for this reason, the

cases that Plaintiff cites for the proposition that IRS documents are not relevant are

inapplicable here. See Plaintiff’s Objection to the R&R, pp. 9-10. None of those

cases addresses a statute where what the defendants should have known was the

relevant inquiry. 8 Further, despite Plaintiff’s contention that administrative

documents have no place in a de novo proceeding, the significance of a de novo

proceeding is that a court does not give any deference to an agency’s findings—not

that administrative documents required to properly defend against an allegation

must be excluded from discovery. See, e.g., Doe v. United States, 821 F.2d 694,

697-98 (D.C. Cir. 1987) (“De novo means here, as it ordinarily does, a fresh,

independent determination of ‘the matter’ at stake; the court’s inquiry is not




8
  See United States v. Elsass, 2011 WL 3900846, at *5 (S.D. Ohio 2011)
(discussing relevance of documents to a reasonable cause and good faith defense);
SEC v. Bankatlantic Bancorp, Inc., 285 F.R.D. 661, 668 (S.D. Fla. 2012)
(concluding that SEC documents related to third parties were not relevant to what
the defendants “thought or intended”—not what they should have known); United
States ex rel. Stephens v. Prabhu, 163 F.R.D. 340, 343 (D. Nev. 1995) (“The
relevant inquiry is whether defendants knew that the claims submitted were false or
fraudulent at the time they were submitted.”) (emphasis added).



                                         16
       Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 17 of 22




limited to or constricted by the administrative record, nor is any deference due the

agency’s conclusion.”).

III.   The True Impairment of Federal Tax Administration Is Plaintiff’s
       Withholding of the EcoVest Parties’ Own Return Information

       While maintaining the irrelevance of IRS documents when it comes to its

deliberative process claim, Plaintiff simultaneously declares that releasing such

documents would seriously impair Federal tax administration in support of its 26

U.S.C. § 6103 claim. Disagreeing with the R&R’s commonsense conclusion that

the EcoVest Parties are entitled to their own return information related to ongoing

audits, Plaintiff continues to assert that the disclosure of such documents would

“provide a roadmap to the direction of the ongoing examinations” and that

“Defendants could use these documents to influence the outcome of the still-

ongoing audits. . . .” 9 Plaintiff’s Objection to the R&R, p. 17.



9
  An IRS attorney, Mr. Pavilonis, made similar claims in a sworn declaration
supporting Plaintiff’s 26 U.S.C. § 6103 claims. Plaintiff characterizes Mr.
Pavilonis’ statement as an “uncontroverted declaration.” Plaintiff’s Objection to
the R&R, p. 3. To the contrary, the EcoVest Parties have vigorously disputed
Plaintiff’s privilege and 26 U.S.C. § 6103 claims. The EcoVest Parties cannot
more specifically controvert Mr. Pavilonis’ declaration because, unlike Mr.
Pavilonis, they do not have access to the documents. Moreover, Mr. Pavilonis’
declaration addresses only a small fraction of the documents over which Plaintiff
asserts 26 U.S.C. § 6103 claims. Finally, even for those documents that are
specifically addressed by the declaration, Mr. Pavilonis’ explanations are so vague
and unclear as to provide no reasonable basis upon which to challenge them.



                                          17
       Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 18 of 22




      The Amended R&R, p. 30, correctly determines that “EcoVest is entitled to

return information on the projects central to the Government’s case against it, and

when the Government relies on 6103 to deny EcoVest that information, it abuses

its discretion.” Plaintiff—who bears the burden of proof with respect to its 26

U.S.C. § 6103 claims by clear and convincing evidence—has not identified any

concrete way in which providing the documents could influence the audits that it

has chosen to maintain in parallel to this litigation. This point bears repeating:

Despite all its spilled ink about the purported impairment of Federal tax

administration, Plaintiff has not provided one example about how the documents

related to the ongoing audits would give the EcoVest Parties some unfair

advantage in the audits. Indeed, as Plaintiff has often asserted, the transactions at

issue were completed long before the audits were opened, see, e.g., Plaintiff’s

Objection to the R&R, p. 7, and those transactions cannot be changed now. In

contrast, the EcoVest Parties have shown how production of the documents at issue

would allow them to defend themselves on a level playing field in this litigation.

       Significantly, Plaintiff does not dispute that these documents are exempt

from 26 U.S.C. § 6103’s prohibition on disclosure, unless their release would

seriously impair Federal tax administration. What Plaintiff forgets is that Federal

tax administration is not just about a “win” for the Government, but rather about


                                         18
       Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 19 of 22




the proper application and just enforcement of the internal revenue laws. See, e.g.,

26 U.S.C. § 7803(a)(3) (directing the IRS Commissioner to enforce taxpayer

rights, including “the right to pay no more than the correct amount of tax” and “the

right to challenge the position of the Internal Revenue Service and be heard”).

Disclosing a taxpayer’s own return information that it needs to defend itself against

an alleged, serious violation of the Code would not impair Federal tax

administration. To the contrary, withholding such documents seriously impairs

Federal tax administration by forcing the EcoVest Parties to fight with one hand

tied behind their back.      To the extent that Plaintiff continues to insist that

disclosing these documents will seriously impair Federal tax administration, and

the Court agrees, then fairness dictates that Plaintiff should be foreclosed from

supporting its case with evidence related to the projects for which Plaintiff is

withholding documents.

      As a last ditch effort to salvage its 26 U.S.C. § 6103 claims, Plaintiff broadly

asserts that “any determination not to disclose sensitive documents or

communications that would impair tax administration could be circumvented by

simply filing a lawsuit.” Plaintiff’s Objection to the R&R, p 15. This is a slippery

slope fallacy, belied by the fact that Plaintiff was the party who filed this case after

years of auditing the EcoVest Parties, and while still maintaining dozens of open


                                          19
       Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 20 of 22




audits.10 Despite Plaintiff’s insinuations, the EcoVest Parties did not file this case

to obtain otherwise protected information in an effort to gain an advantage in the

ongoing audits or otherwise. All that the EcoVest Parties are endeavoring to do is

clear their good names and defend themselves against litigation where Plaintiff

controls the charges and the timing—and is also attempting to control the

information available to the EcoVest Parties.

IV.   Conclusion

      For the reasons set forth herein and as further detailed in the EcoVest

Parties’ letter briefs and Response to the R&R, Plaintiff should be required to

produce all withheld documents for which it is invoking the deliberative process

privilege and 26 U.S.C. § 6103.11




10
   See also Chamberlain v. Kurtz, 589 F.2d 827, 838 (5th Cir. 1979) (“It is not
reasonable to believe that Congress enacted subsections 6103(c) and (e)[(7)] which
specifically address a taxpayer’s right to his own tax files, intending that these
provisions cease to operate as soon as the taxpayer’s tax information becomes
either directly or indirectly involved in a judicial or administrative tax
proceeding.”).
11
   While the documents at issue here should be produced if the EcoVest Parties are
to be able to fairly defend themselves against allegations related to the relevant
projects, the EcoVest Parties may seek to exclude certain projects from this case
given the prejudice Plaintiff caused in its years-long failure to produce these
documents and given the prejudice caused by Plaintiff’s other failures in discovery.
The EcoVest Parties will articulate these arguments with more specificity in the
Parties’ upcoming motion to compel briefing or in a motion in limine.



                                         20
      Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 21 of 22




Dated: July 15, 2021              /s/ Kandyce Korotky
                                  Benjamin J. Razi (admitted pro hac vice)
                                  Sean Akins (admitted pro hac vice)
                                  Marianna F. Jackson (admitted pro hac vice)
                                  Matthew V. Miller (admitted pro hac vice)
                                  Nicholas Pastan (admitted pro hac vice)
                                  Kandyce Korotky (admitted pro hac vice)
                                  Amee Frodle (admitted pro hac vice)
                                  Wesline Manuelpillai (admitted pro hac
                                  vice)
                                  John Zipp (admitted pro hac vice)
                                  COVINGTON & BURLING LLP
                                  850 Tenth St. NW
                                  Washington, DC 20001
                                  Tel.: (202) 662-6000
                                  Fax: (202) 662-6291
                                  Email: brazi@cov.com

                                  Thomas T. Tate
                                  State Bar No. 698879
                                  Elizabeth L. Clack-Freeman
                                  Georgia Bar No. 126888
                                  ANDERSEN, TATE, & CARR, P.C.
                                  One Sugarloaf Centre
                                  1960 Satellite Blvd., Suite 4000
                                  Duluth, Georgia 30097
                                  Tel: (770) 822-0900
                                  Fax: (770) 822-9680
                                  Email: ttate@atclawfirm.com
                                  Email: lcfreeman@atclawfirm.com

                                  Attorneys for the EcoVest Parties EcoVest
                                  Capital, Inc., Alan N. Solon, Robert M.
                                  McCullough, and Ralph J. Teal, Jr.




                                    21
       Case 1:18-cv-05774-AT Document 315 Filed 07/15/21 Page 22 of 22
 *I certify that this pleading has been prepared with one of the font and point
 selections approved by the Court in LR 5.1C.
                         CERTIFICATE OF SERVICE

      I hereby certify that on July 15, 2021, I caused a true and correct copy of the

EcoVest Parties’ Rely to the United States’ Objection to Special Master’s Report
and Recommendation to be served on counsel of record via the Court’s ECF
system.




                                       /s/ Kandyce Korotky
                                       Benjamin J. Razi (admitted pro hac vice)
                                       Sean Akins (admitted pro hac vice)
                                       Marianna F. Jackson (admitted pro hac vice)
                                       Matthew V. Miller (admitted pro hac vice)
                                       Nicholas Pastan (admitted pro hac vice)
                                       Kandyce Korotky (admitted pro hac vice)
                                       Amee Frodle (admitted pro hac vice)
                                       Wesline Manuelpillai (admitted pro hac
                                       vice)
                                       John Zipp (admitted pro hac vice)
                                       COVINGTON & BURLING LLP
                                       850 Tenth St. NW
                                       Washington, DC 20001
                                       Tel.: (202) 662-6000
                                       Fax: (202) 662-6291
                                       Email: brazi@cov.com
                                       Attorneys for the EcoVest Parties EcoVest
                                       Capital, Inc., Alan N. Solon, Robert M.
                                       McCullough, and Ralph J. Teal, Jr
